Citation Nr: 0326671	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from September 1964 
to August 1968, including service in the Republic of Vietnam.  
In June 2000, it was reported on behalf of the Commandant of 
the Marine Corps that the veteran's records show his primary 
duty was as Aviation Operation Man which is consistent with 
information contained in his official separation document, DD 
Form 214 MC.  

By an April 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran appealed that decision which was confirmed 
by the Board in February 1997.  In a rating decision of June 
1998, the RO found that new and material evidence had not 
been submitted to reopen the claim.  In a December 1998 
rating action the RO conceded that new and material evidence 
had been submitted to reopen the claim, but that service 
connection for PTSD remained denied because of the lack of 
verification of stressor exposure.  In February 2000 when the 
Board considered the veteran's appeal of that decision the 
veteran's claim was found to be well-grounded and his case 
was remanded to the RO for additional development of the 
evidence regarding the claimed stressor exposure.  The 
requested action has been completed and the veteran's case 
has been returned to the Board.  


REMAND

In October 2002, the Board undertook additional development 
of the veteran's claim seeking service connection for PTSD 
pursuant to authority granted by 38 C.F.R. § 19.9 (a) (2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  As such, although the Board has obtained a copy of 
the February 2003 examination report, in light of the Federal 
Circuit's decision, the case must be remanded for preparation 
of a supplemental statement of the case (SSOC).  

At the veteran's February 2003 examination, the examiner 
diagnosed the veteran with PTSD.  However, it is pointed out 
that the examiner also recommended that the veteran undergo 
psychometric testing for PTSD and personality.  The examiner 
commented that it should be possible to get an estimate of 
the veteran's truthfulness and reliability notwithstanding 
his hazy recall.  This testing was never done.  For that 
reason, when the veteran's claim is remanded, it must also be 
remanded for psychological testing to determine whether or 
not the veteran has PTSD.  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:
1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
these claims.

2.  The RO should obtain all relevant 
current medical records regarding the 
PTSD.
 
3.  The RO should take the appropriate 
steps to contact the veteran at his 
correct address, and schedule him for VA 
psychological testing to determine 
whether he has PTSD.  A copy of the 
letter advising the veteran of the date, 
time and location of the examination 
should be placed in the claims folder.  
In reaching a determination as to whether 
the veteran has PTSD, the examiner should 
take into account, his own findings on 
examination of the veteran, the entire 
medical record, the veteran's combat 
record, and all applicable provisions of 
DSM-IV.  All special studies or tests, as 
deemed appropriate by the examiner, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination

If the VA psychologist determines that 
the veteran does not have PTSD, the RO 
should return the claims folder to the 
examiner who conducted the February 2003 
VA examination so that the examiner can 
comment on whether the VA psychological 
testing changes his opinions rendered at 
the February 2003 VA examination.  

4.  The RO should review the February 
2003 examination report, as well as any 
further VA psychological testing and VA 
addendums/examinations conducted, and 
then readjudicate the veteran's claim for 
service connection for PTSD.  If the 
claim remains denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC).  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




